United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
           ___________

           No. 98-1124
           ___________

Donald H. Brancato,                     *
                                        *
              Appellant,                *
                                        *
      v.                                *
                                        *
St. Louis Community College at          *
Florissant Valley; Richard Booker,      *
                                        *
              Appellees.                *
           ___________
                                            Appeals from the United States
           No. 98-1127                      District Court for the
           ___________                      Eastern District of Missouri.
                                                [UNPUBLISHED]
Donald H. Brancato,                     *
                                        *
             Appellee,                  *
                                        *
       v.                               *
                                        *
St. Louis Community College at          *
Florissant Valley; Richard Booker,      *
                                        *
             Appellants.                *
                                   ___________

                            Submitted: September 2, 1998

                                 Filed: September 8, 1998
                                  ___________
Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Donald H. Brancato appeals the district court’s1 adverse grant of summary
judgment based on res judicata in his 42 U.S.C. § 1983 action stemming from his
arrest. Defendants filed a cross-appeal based on the district court’s failure to award
them attorney’s fees.

       We conclude that Brancato’s action is res judicata-barred because the claims and
allegations in his current suit arise from the same events as those raised in his 1996
state court suit, involve the same parties, and were or could have been raised in that
action. See Brown v. St. Louis Police Dep’t, 691 F.2d 393, 396 (8th Cir. 1982), cert.
denied, 461 U.S. 908 (1983). We also conclude that the district court did not abuse its
discretion in denying defendants attorney’s fees. See Garionis v. Newton, 827 F.2d
306, 310 (8th Cir. 1987) (standard of review). Finally, we deny defendants’ motion for
Fed. R. App. P. 38 sanctions on appeal.

      The judgment is affirmed.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.

                                          -2-